Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 3-8, 10, 11 and 19 recite the allowable limitations and are rejoined with the allowed claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach an array of agarose beads conjugated to antibodies specific for all of the biomarkers recited in claims 1 and 13.  The biomarkers of claims 1 and 13 are indicators for traumatic injury (CRP), muscle tissue injury (myoglobin), kidney injury and function (NGAL, Cystatin-C, KIM-1), sepsis (HMGB-1), intestinal injury (L-FABP, I-FABP), bowel necrosis and acute mesenteric ischemia (procalcitonin), blunt organ injury (properdin), hemorrhage (complement component 5 and FDP) and prolonged respiratory failure (protein C).  Inclusion of these biomarkers in a single panel is not 
The closest prior art, McDevitt et al. (US 2012/0322682) teach an assay for diagnosing trauma (par. 38) comprising: obtaining a biological sample from a patient (par. 38); and immunologically testing the sample to determine the level of organ-specific (brain) trauma biomarkers (par. 24, Table 1), wherein the testing is conducting on an array of agarose beads conjugated to antibodies (array of individual sensors, par. 31; individual sensor is agarose bead with bound antibody, par. 32; therefore array of sensors form an array of agarose beads), and wherein a signal from the array of agarose beads is analyzed by circular area of interest or line profiling (par. 78).  McDevitt et al. fail to teach the agarose beads conjugated to antibodies specific for each of the biomarkers recited in the panel of claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE BROWN/Primary Examiner, Art Unit 1641